Citation Nr: 0407159	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  97-03 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for a back disorder.



REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esquire



ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran served on active military duty from May 1975 to 
May 1979.  

A January 2003 decision of the Board of Veterans' Appeals 
(the Board) denied the veteran's claim of entitlement to 
service connection for a back disorder.  The veteran appealed 
to the United States Court of Appeals for Veterans Claims 
(the Court).  The January 2003 Board decision was vacated and 
remanded by the Court in November 2003, based on the Court's 
grant of a November 2003 Joint Motion to Remand (hereinafter 
the Joint Motion).  

A letter was sent to the veteran's attorney on January 16, 
2004 in which he was given 90 days from the date of the 
letter to submit additional argument or evidence in support 
of the veteran's appeal prior to the Board's readjudication.  
A letter from the veteran dated February 4, 2004 noted that 
he did not have any additional argument or evidence to submit 
and requested that the Board immediately proceed with the 
readjudication of the claim.  

For the reasons expressed immediately below, the Board finds 
that a remand of this case is necessary.  This appeal is 
remanded to the Department of Veterans Affairs (VA) Regional 
Office in Roanoke, Virginia (RO) via the Appeals Management 
Center, in Washington, DC.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  In particular, VA's 
statutory "duty to notify" requires that VA notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

According to the Joint Motion, as adopted by the Court, VA 
failed to notify the veteran of which portion of the 
information and evidence necessary to substantiate his claim 
was to be provided by the veteran and which portion would be 
provided by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) held that the regulation giving the Board 
direct authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Accordingly, the Board must remand the case to the 
agency of original jurisdiction because the record does not 
show that the veteran was provided adequate notice under the 
VCAA and the Board is without authority to do so.  

In short, because it is the view of the Court that VA has not 
fulfilled its obligations under the VCAA, it would 
potentially be prejudicial to the veteran if the Board were 
to proceed with a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, the Board is no 
longer in a position to remedy the procedural deficiency on 
its own.  

Based on the above, this case is being remanded for the 
following actions:  

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) 
must be fully complied with and 
satisfied, to include notifying the 
veteran of what action, if any, will be 
taken by VA with respect to evidentiary 
development to substantiate the veteran's 
claim on appeal and what is the 
responsibility of the veteran.


2.  If any additional evidence is 
subsequently received by VA, the RO should 
then readjudicate the veteran's claim for 
service connection for a back disorder, 
taking into consideration any and all 
evidence which has been added to the record 
since its last adjudicative action.  If the 
benefit sought on appeal remains denied, the 
veteran and his attorney should be provided a 
Supplemental Statement of the Case and given 
an appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


